Citation Nr: 1417195	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-23 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertensive vascular disease (hypertension).

2.  Entitlement to service connection for hypertensive vascular disease.

3.  Entitlement to service connection for a left knee disability to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1975 to February 1996 and was awarded a parachutist badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Waco, Texas RO.

In September 2012, the Veteran presented sworn testimony during a video-conference Board hearing in Waco, Texas, which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board has reviewed the Veteran's electronic records prior to rendering a decision in this case.

The issues of entitlement to service connection for hypertension and entitlement to service connection for a left knee disability secondary to a service connected right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed July 1996 decision, the RO denied service connection for a hypertension because hypertension was not found on a May 1996 VA examination.

2.  The evidence added to the record since the July 1996 rating decision when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a hypertension.


CONCLUSIONS OF LAW

1. The July 1996 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the July 1996 rating decision denying service connection for hypertension. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.158 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Since the Board is reopening the claims for hypertension there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior final denial.  Even if he has not, this is inconsequential and, at most, harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

New and Material Evidence 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veteran Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Merits

The July 1996 rating decision denied service connection based on a May 1996 VA examination report reflecting no current diagnosis of hypertension.

Since this decision, the VA has received VA treatment records from January 2008 to February 2008 from the Durham, North Carolina, VA Medical Center (VAMC),  a January 2009 private treatment note from Orthopedic Solutions and Sports Medicine,  three private treatment notes date August 2003 from Kufoy Medical Clinic, and the Veteran's testimony from his September 2012 Board hearing.  This evidence is new in that it was not previously of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for hypertension.  Specifically, the Veteran testified in September 2012 that he has been taking medication for his hypertension since before his separation from active service.  This evidence is both new and material to the question of whether hypertension is related to service.  38 C.F.R. § 3.1556(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been received, the appeal to reopen the previously denied service connection claim for hypertension is granted.  To this extent and this extent only, the appeal is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims for service connection.

With regard to the claim for hypertension, the Veteran testified that he has been receiving treatment including prescriptions for his hypertension since before his separation.  The service treatment records (STRs) indicate the Veteran was observed for high blood pressure.  There is an indication in an August 1989 Consultation Sheet which reflects a blood pressure reading accompanied with the notation "P80 reg." This Consultation Sheet provides some evidence that the Veteran may have been administered hypertension medication in service.  Additionally, the Board observes that the Veteran's VA treatment records and private treatment records contained in the claims folder indicate a history of hypertension, however, they do not list any prescribed medication for hypertension.  Thus, a VA examination is warranted to address whether the Veteran currently has hypertension which is being controlled by medication and if this hypertension is related to his active service.
 
With regard to the claim for a left knee disability secondary to a right knee disability, the most recent October 2009 VA examination provided to the Veteran was inadequate.  The VA examiner in his opinion stated, in part, that the Veteran's left knee disability "[was] not caused by or a result of [his] right knee ACL reconstruction."  (Emphasis added).  This opinion does not address the issue of aggravation.  The Court has made it clear that any opinion that does not address the possibility of aggravation is inadequate.  Allen v. Brown, 7 Vet. App. 439 (1995).  Unfortunately, the October 2009 opinion did not specifically state whether or not the Veteran's service-connected right knee disability aggravated his left knee disability.  Considering the foregoing, the Board finds a new VA examination is also warranted with respect to this claim.  

In remanding for a VA examination, the Board acknowledges a private examiner in a letter from June 2009 addressed the Veteran's left knee disability.  However, this private examiner's opinion is expressed in speculative terms when he states that the Veteran's current knee injury "possibly could be evidence of old trauma from Airborne operations."  Moreover, the opinion that the Veteran's left knee disability "possibly could" be related to service does not rise to the required standard of at least as likely as not, i.e., 50 percent or greater.  

Based on the Board's review of the claims file, there also may be outstanding VA records.  The Veteran in March 2008 directed VA to obtain the prior 12 months of medical records from the Durham, North Carolina, VAMC.  The record contains two months of records from January to February 2009.  The Veteran later directs the VA to obtain records from the Winston-Salem, North Carolina VAMC and "West State Ortho. in Leesburg Louisiana.  VA in return asked for clarification regarding the private records from "West State Ortho."  When VA failed to receive any additional information regarding these private medical records, it did not proceed with development of the outstanding VA records.  The Veteran has also recently testified that he has received care for hypertension since before his separation.  The Court has held that VA medical records are in constructive possession of the agency and must be obtained if pertinent.  38 C.F.R. § 3.159(c)(2) (2013); see Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the Board finds that these VA records should be obtained.  In accomplishing this collection of VA records, the Board acknowledges the Veteran has not provided a specific timetable, but testified that his hypertension treatment began before separation.  Thus, the request for VA records should be tailored to be broad enough to collect all records which could be pertinent.

Additionally, as noted above, there is evidence of outstanding private medical records.  Since the claim is being remanded, the Board reasons that it is appropriate to provide the Veteran with another opportunity to identify non-VA health care providers and the date ranges in which he received treatment for his hypertension and left knee disability. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who have treated him for his hypertension and left knee disability.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  

The Board is particularly interested in private medical records located at the New Boston Family Clinic in New Boston, Texas at 114 U.S. Highways 82 from August 2011 to present, and  the private medical records located at the "West State Ortho." in Leesville, Louisiana.  

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA health care providers who have treated him for his hypertension and left knee disability.  

With regard to VA treatment records, the AOJ should request VA medical records from Durham, North Carolina, VAMC from 1996 to present and the Winston-Salem, North Carolina, CBOC from 1996 to present.  Any archived records should be retrieved from storage.

If the AOJ cannot obtain records identified, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

3.  Thereafter, schedule the Veteran for VA examination(s).  The Veteran's claims folder (including a copy of this remand) must be provided to and reviewed by the VA examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The VA examiner should review the STRs and any post-service records contained in the claims folder. 

a.  After taking a detailed history from the Veteran regarding his left knee disability and considering the pertinent information in the record in its entirety, the VA examiner should opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's left knee disability was caused or aggravated by his service-connected right knee disability or is otherwise etiologically related to the Veteran's active service.  In providing this opinion, the examiner is asked to please comment on a Physical Therapy Progress Report from January 1992 contained in the STRs which reveals the Veteran had a leg length variance.

b.  After taking a detailed history from the Veteran regarding his hypertension and considering the pertinent information in the record in its entirety, the VA examiner should opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's hypertension is etiologically related to the Veteran's active service.  In providing this opinion, the examiner is asked to please comment on the Veteran's STRs which indicate high blood pressure readings, and the Consultation Sheet from August 1989 which includes a notation "P80 reg." alongside a blood pressure reading. 

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.  

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for hypertension and a left knee disability.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs
 



